Citation Nr: 1100607	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a visual disability.

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 2000 to December 
2003.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In September 2010 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A visual disability (other than refractive error of the eye) was 
not shown in service, and such disability has not been shown by 
competent clinical, or competent and credible lay, evidence of 
record to be etiologically related to his active military 
service.


CONCLUSION OF LAW

A visual disability was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in February 2004 and June 2008 the 
Veteran was informed of the evidence and information necessary to 
substantiate the claim, the information required of the appellant 
to enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that should 
be submitted if there was no desire for VA to obtain such 
evidence.  In a June 2008 letter, the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA medical records.  The Board has considered 
whether the Veteran should be scheduled for a VA examination with 
a medical opinion regarding a possible relationship between the 
disability on appeal and the Veteran's military service.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds, however, that such an examination is 
not necessary to decide the claim as the evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  In this regard, the Board notes that the file contains a 
December 2004 VA eye examination and an April 2004 VA examination 
that contained specific clinical findings pertaining to the 
Veteran's eyes.

While this case was held open for 60 days in order to allow the 
Veteran adequate opportunity to submit additional information 
(September 2010 Board hearing transcript, pages 7-8, 10-11, and 
13), the Board notes that no such information has been received.

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be presumed, 
subject to rebuttal, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who 
exhibits objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]"; (3) which "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011"; and (4) 
that such symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a), (b).  By definition, section 1117 only provides 
compensation for symptoms of a chronic disability that have not 
been attributed to a "known clinical diagnosis." 38 C.F.R. § 
3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 
(2006) ("The very essence of an undiagnosed illness is that there 
is no diagnosis.").

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The Veteran essentially asserts that he was subjected to sand 
storms during service that resulted in scarring of the eyes due 
to the purported non-availability of goggles.

The Veteran's September 2000 service enlistment examination 
report indicates that the Veteran's eyes were clinically 
evaluated as normal; distant and near vision was 20/20 in each 
eye.  An October 2000 service optometry (dated shortly following 
the Veteran's entrance to active service) record noted 
assessments of astigmatism and hyperopia; military glasses were 
ordered.

At an April 2004 VA general medical examination the Veteran 
reported that in June 2003 he experienced blurring of vision 
after suffering what he described as a heat stroke.  The Veteran 
described his vision at the time of the examination as normal.  
Examination of the eyes revealed pupils that were equal, round, 
and reactive to light an accommodation.

At a December 2004 VA comprehensive eye examination the Veteran 
reported that he was having difficulty with far vision.  The 
Veteran denied that he had any eye condition.  Examination 
revealed an impression of mixed astigmatism of and maximum acuity 
of 20/20 in the left and right eye.

At his September 2010 Board hearing the Veteran indicated 
(September 2010 Board hearing transcript, page 3) that while 
serving in Iraq "sand storms would happen and my eye got 
scarred."  The Veteran stated (September 2010 Board hearing 
transcript, pages 4-5) that he had blurred vision and blind spots 
within his peripheral vision; he indicated that he waited until 
he got out of service to seek treatment.  He testified (September 
2010 Board hearing transcript, page 6-7) that he had not sought 
any treatment for his eyes during service and further stated that 
no health care professional had related eye scarring to his 
military service.  

To the extent that the Veteran may have current visual 
difficulty, the Board here observes that refractive error of the 
eye is not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Refractive error of the eye 
is not a disease or injury in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. § 
4.9.  Further, the Veteran has not asserted that he has a visual 
disability that can not be attributed to any known clinical 
diagnosis, and, in fact, assessments of astigmatism and hyperopia 
have been made, and therefore the provisions of 38 C.F.R. § 3.317 
are not for application in this case.

A review of the medical evidence fails to indicate that the 
Veteran had any visual disorder (other than refractive error of 
the eye) during service, and the Veteran has testified that he 
did not seek treatment for any eye disability during service.  
Further, no visual disorder (other than refractive error of the 
eye) has been shown by competent clinical, or competent and 
credible lay, evidence of record to be etiologically related to 
the Veteran's active service.  The Board here observes that there 
is no clinical finding showing that the Veteran has any scarring 
of either eye.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing visual difficulty and encountering 
sand storms during active service).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Further, under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds, however, that the Veteran's assertions as to 
continuity of symptomatology of visual problems since service 
lack credibility.  In this regard, the Board notes that the 
Veteran originally indicated that he had eye disability as a 
result of a heat stroke, and the assertion that visual problems 
were due to sand storms was not advanced until much later, and 
was not even mentioned at his April 2004 VA general medical 
examination or at his December 2004 VA eye examination; in fact, 
the Veteran specifically denied that he had any eye condition at 
the December 2004 VA eye examination.  Moreover, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does not 
render his statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, a 
layperson is generally not deemed competent to opine on a matter 
that requires medical knowledge, such as the question of whether 
a chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).
To the extent that the Veteran may be claiming that his eye 
disability is the result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154(b) do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his disability on appeal and service.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even 
assuming combat status, the Veteran must provide satisfactory 
evidence of a relationship between his service and the disorder 
on appeal.  He has not done so in this case.

In sum, the service treatment records reveal no diagnosis or 
findings related to visual problems (other than refractive 
error), and there is no medical opinion causally relating any 
such disability to his military service.  The Board again notes 
that no visual disorder other than refractive error, which is not 
a disability for VA compensation purposes has been shown during 
the period of the Veteran's appeal.  As such, the preponderance 
of the evidence is against service connection for a visual 
disability.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a visual disability is denied.


REMAND

As for the issue of entitlement to an initial rating in excess of 
30 percent for PTSD, the Veteran has essentially asserted 
(September 2010 Board hearing transcript, page 9) that his PTSD 
disability had worsened since his last VA (QTC) examination in 
April 2009.  In particular, the Veteran noted increased 
difficulties with completing tasks and irritability, and 
indicated (September 2010 Board hearing transcript, pages 18-19) 
that he had had a road rage incident on the way to the Board 
hearing.  He also noted increasing stress in his martial 
relationship.  The VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).

As noted, this case was held open for 60 days in order to allow 
the Veteran adequate opportunity to submit additional 
information, including employment records.  The Board finds that 
the Veteran should be informed that he still has an opportunity 
to submit such records.

The Board notes that a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating issue when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  At his September 2010 Board hearing (September 2010 
Board hearing transcript, page 12) the Veteran indicated that he 
was currently employed, and the Board does not find that the 
Veteran has raised the issue of entitlement to TDIU.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should inform the Veteran that 
he is able to submit additional evidence 
including employment records in support of 
his claim.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected PTSD.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  The AOJ should then readjudicate the 
issue of entitlement to an initial rating 
in excess of 30 percent for PTSD.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should 
be afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


